Case: 11-51186     Document: 00511941387         Page: 1     Date Filed: 08/01/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                           August 1, 2012
                                     No. 11-51186
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

SAUL CORONA-PORRAS,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                            USDC No. 3:11-CR-1847-1


Before WIENER, ELROD, and GRAVES, Circuit Judges.
PER CURIAM:*
        Saul Corona-Porras (Corona) appeals the 27-month sentence imposed
following his guilty plea conviction for being found illegally in the United States
following removal. He contends that the within-guidelines sentence was greater
than necessary to satisfy the sentencing goals set forth in 18 U.S.C. § 3553(a)
and was therefore substantively unreasonable. Corona specifically argues that
U.S.S.G. § 2L1.2 is not empirically based and that the guidelines sentence does
not warrant a presumption of reasonableness. He maintains that his offense

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 11-51186    Document: 00511941387      Page: 2    Date Filed: 08/01/2012

                                  No. 11-51186

constitutes a mere international trespass and that the district court failed to
take into account his personal history and characteristics, including his benign
motive for reentering the United States, his lack of a violent criminal history,
and his willingness to stay out of the United States in the future.
      This court reviews the sentence for reasonableness, under an abuse-of-
discretion standard. Gall v. United States, 552 U.S. 38, 51 (2007). Where, as in
this case, the district court imposes a sentence within a properly calculated
guidelines range, the sentence is entitled to a rebuttable presumption of
reasonableness. United States v. Newson, 515 F.3d 374, 379 (5th Cir. 2008).
      As Corona concedes, the contention that a defendant is entitled to relief
because § 2L1.2 is not supported by empirical data has been rejected by this
court. United States v. Duarte, 569 F.3d 528, 530 (5th Cir. 2009). This court has
also determined that the”international trespass” argument raised by Corona
does not justify disturbing an otherwise presumptively reasonable sentence.
United States v. Aguirre-Villa, 460 F.3d 681, 683 (5th Cir. 2006).
      The district court made an individualized sentencing decision based on the
factors of the case in light of the factors set out in § 3553(a). See Gall, 552 U.S.
at 49-50. In particular, the district court took into account Corona’s numerous
returns to the United States and his inability to prove that his circumstances
had changed to a degree that would deter future illegal entries. The district
court’s conclusion that a within-guidelines sentence is entitled to deference, and
we presume that it is reasonable. See id. at 51-52; United States v. Cooks, 589
F.3d 173, 186 (5th Cir. 2009); Newson, 515 F.3d at 379. We see no reason to
disturb the district court’s discretionary decision to impose a sentence within the
guidelines range.     Consequently, the judgment of the district court is
AFFIRMED.




                                         2